EXHIBIT 99.1 AUDITED FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MILLENNIUM MINING, LLC (A Development Stage Company) March 3, 2008 (Inception) to November 30, 2009 1 Brown & Company CPAS PC MILLENNIUM MINING, LLC TABLE OF CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AUDITED FINANCIAL STATEMENTS BALANCE SHEETS 4 STATEMENTS OF OPERATIONS 5 STATEMENT OF COMPREHENSIVE LOSS 6 STATEMENT OF CHANGES IN MEMBERS' CAPITAL 7 STATEMENTS OF CASH FLOWS 8 NOTES TO THE AUDITED FINANCIAL STATEMENTS 9 2 Brown & Company CPAs PC REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Millennium Mining, LLC. Dovid
